Order filed August 6, 2015




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-14-00462-CV
                                  ____________

                     THE STATE OF TEXAS, Appellant

                                       V.

   TREELINE PARTNERS, LTD., A TEXAS LIMITED PARTNERSHIP,
           LAROCA PARTNERS II, LTD., A TEXAS LIMITED
                    PARTNERSHIP, Appellees


              On Appeal from County Civil Court at Law No. 3
                           Harris County, Texas
                     Trial Court Cause No. 1016954

                                    ORDER

      This is an appeal from a judgment signed March 10, 2014. On July 15, 2015,
2015, appellant The State of Texas and appellee Outfront Media LLC (formerly
CBS Outdoor, Inc.) (“Outfront”) filed a motion to set aside the trial court’s
judgment with respect to Outfront without regard to the merits and remand the case
with respect to Outfront for entry of judgment in accordance with the agreement of
the parties. See Tex. R. App. P. 42.1. Accordingly, we enter the following order.

      We order that portion of the appeal filed by The State of Texas with respect
to Outfront SEVERED from this case and filed under a new appellate case number,
14-15-00623-CV, which will be styled The State of Texas v. CBS Outdoor, Inc., a
Delaware Corporation. The record filed in case number 14-14-00462-CV, styled
The State of Texas v. Treeline Partners, Ltd., a Texas Limited Partnership, Laroca
Partners II, Ltd., a Texas Limited Partnership, is ordered transferred to and filed in
case number 14-15-00623-CV.



                                      PER CURIAM



Panel consists of Justices Christopher, Brown and Wise.